Title: From George Washington to Charles-François, vicomte Du Buysson des Aix, 1 February 1781
From: Washington, George
To: Du Buysson des Aix, Charles-François, vicomte


                        
                            Sir
                            Head Quarters New Windsor Febry 1. 1781
                        
                        I have received your favor of the 16th of January, announcing your promotion, and soliciting my influence in
                            obtaining your exchange.
                        I desire you to be persuaded, that I rejoice in your prosperity, & wish you an increase of
                            well-merited honors & felicities—but at the same time, I cannot conceive that the private concerns of any
                            individual should be preferred to the public good—or that general Rules established for the benefit of all those
                            unfortunate men, whom the fortune of War has placed in the power of the Enemy, should be dispensed with, on ordinary
                            occasions.
                        Priority of Capture has been an invariable principle, in making those exchanges which have been negotiated
                            under my immediate direction—And I see no reason for departing from so equitable a rule—the inconveniences I foresee would
                            be innumerable. the danger of partiallity would alone be a sufficient objection.
                        Besides this, from the number of Letters I have received from you, since your Captivity, you must be
                            sensible, Sir, that were a door opened for all our Officers, who are Prisoners to expect partial exchanges would be made
                            for them, my whole time and attention must be devoted to their applications.
                        In fine, Sir, I cannot interefere in this Matter, without violating an express Resolution of
                            Congress—counteracting my own sentiment, introducing a New System, & doing the Most palpable injustice. I am
                            &c.

                    